DETAILED ACTION

1.         Claims 1-13 are pending in this application. Claims 1-6 have been amended and new claims 9-13 have been added in the Amendment filed 1/13/2021.  
Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/09/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information referred to therein has been considered by the examiner. 

Response to Argument/Remarks
4.         The Applicant argument filed on 01/13/2021 with respect to claims 1 and 7 have been fully considered but they are not persuasive. 

         Regarding claims 1 and 7, Applicant, in pages 11-12 of the remarks, argues that the applied prior art Naka fails to teach the following limitation:  
“The information processing device is configured to: determine, according to the specific sensing data region, input information to be provided to an object detection model”.

Naka specifically  teaches [0030] the detection possibility determining unit 60 performs the obstacle detection possibility determination based on map information obtained from the map information acquiring unit 40, position information and posture information of the host vehicle which are obtained from the host vehicle position detecting unit 30 obstacle detection information that is obtained from the obstacle detecting unit 20, and obstacle information that is obtained from the communication data processing unit 51. The detection possibility determining unit 60 receive information from the communication data processing unit 51 and perform obstacle detection possibility determination. 
Thus, the input information to be provided to an object detection model corresponds to the obstacle information that is obtained from the communication data processing unit 51 and obstacle detection information that is obtained from the obstacle detecting unit 20. Both the obstacle information and obstacle detection information provided to detection possibility determining unit 60. 
The specific sensing data region corresponds to   the map information obtained from the map information acquiring unit 40. [0027] Map information includes road network information, road shape information, and feature information. The feature information is represents an arrangement, a height, a size, and the like of a feature (object) Such as a guardrail, a wall, an electric pole, a sign, a row of trees, a building, and the like which are installed on the road or at the periphery of the road.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 1, 7 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by US 20170046958 to NAKA et al. (hereinafter, “NAKA”).

Regarding claim 1, an information processing device configured to: obtain sensing data from an optical sensor; (NAKA teaches [0005] an obstacle information device includes: an obstacle information acquiring unit that acquires obstacle information pertaining to an obstacle which is detected by an external sensor…Fig3. S1000, [0024], an obstacle detecting unit 20 grasps an obstacle which is present at the periphery of a vehicle based on information obtained from an external sensor 21, which is mounted in the vehicle, such as a millimeter wave radar 22 and a stereo camera 23).  
Obtain position information of an object which includes the optical sensor; (NAKA teaches [0026] and Fig. 1 A host vehicle position detecting unit 30 in FIG. 1 estimates a travel position or a posture of the vehicle based on information obtained from the internal sensor 31 such as an antenna 32 and a receiver 33 which receive a positional measurement signal transmitted from a global positioning system (GPS) satellite).
Obtain map information; (NAKA teaches [0028] a map information acquiring unit 40 acquires map information at the periphery of the travel position which is detected by the host vehicle position detecting unit 30, from the map database 41. Furthermore, the map information acquiring unit 40 acquires map information in a range including a position of an obstacle).
Determine a specific sensing data region in the sensing data by using the position information and the map information, the specific sensing data region corresponding to a specific region in a sensing region of the optical sensor; (NAKA teaches [0054] In a step S700, the obstacle presence determining unit 70 makes a determination as to presence of the entirety of obstacles included in the obstacle information that is acquired from the entirety of vehicles based on the obstacle information obtained in the processes S100 and S500, and the obstacle detection possibility information obtained from the result of obstacle detection possibility determination that is executed in the process S600 by the detection possibility determining unit 60. [0068] FIG. 15 illustrates an obstacle detection situation in the predetermined region).

	Determine, according to the specific sensing data region, input information to be provided to an object detection model, and cause the object detection model to perform object detection processing by using the input information (NAKA teaches [0029] The detection possibility determining unit 60 performs the obstacle detection possibility determination based on map information obtained from the map information acquiring unit 40, position information and posture information of the host vehicle which are obtained from the host vehicle position detecting unit 30 obstacle detection information that is obtained from the obstacle detecting unit 20, and obstacle information that is obtained from the communication data processing unit 51. The detection possibility determining unit 60 receive information from the communication data processing unit 51 and perform obstacle detection possibility determination).

Regarding claim 7, claim 7 is similar to claim 1 except the subject matter in terms of a method rather than a device.
An information processing method performed by a processor, the information processing method comprising: obtaining sensing data from an optical sensor; (NAKA teaches [0005] an obstacle information device includes: an obstacle information acquiring unit that acquires obstacle information pertaining to an obstacle which is detected by an external sensor…Fig3. S1000, [0024], an obstacle detecting unit 20 grasps an obstacle which is present at the periphery of a vehicle based on information obtained from an external sensor 21, which is mounted in the vehicle, such as a millimeter wave radar 22 and a stereo camera 23).  
Obtaining position information of an object which includes the optical sensor; (NAKA teaches [0026] and Fig. 1 A host vehicle position detecting unit 30 in FIG. 1 estimates a travel position or a posture of the vehicle based on information obtained from the internal sensor 31 such as an antenna 32 and a receiver 33 which receive a positional measurement signal transmitted from a global positioning system (GPS) satellite).
Obtaining map information; (NAKA teaches [0028] A map information acquiring unit 40 acquires map information at the periphery of the travel position which is detected by the host vehicle position detecting unit 30, from the map database 41. Furthermore, the map information acquiring unit 40 acquires map information in a range including a position of an obstacle).
Determining a specific sensing data region in the sensing data by using the position information and the map information, the specific sensing data region corresponding to a specific region in a sensing region of the optical sensor; (NAKA teaches [0054] In a step S700, the obstacle presence determining unit. 70 makes a determination as to presence of the entirety of obstacles included in the obstacle information that is acquired from the entirety of vehicles based on the obstacle information obtained in the processes S100 and S500, and the obstacle detection possibility information obtained from the result of obstacle detection possibility determination that is executed in the process S600 by the detection possibility determining unit 60. [0068] FIG. 15 illustrates an obstacle detection situation in the predetermined region).

	Determining input information to be provided to an object detection model, according to the specific sensing data region; and causing the object detection model to perform object detection processing by using the input information (NAKA teaches [0029] The detection possibility determining unit 60 performs the obstacle detection possibility determination based on map information obtained from the map information acquiring unit 40, position information and posture information of the host vehicle which are obtained from the host vehicle position detecting unit 30 obstacle detection information that is obtained from the obstacle detecting unit 20, and obstacle information that is obtained from the communication data processing unit 51. The detection possibility determining unit 60 receive information from the communication data processing unit 51 and perform obstacle detection possibility determination).

Regarding claim 8, A non-transitory computer-readable recording medium on which a program for causing a computer to perform the information processing method according to claim 7 is recorded (NAKA teaches [0023] the obstacle-information-managing device 10 includes a CPU and a memory. The CPU executes a computer program that is stored in the memory). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 2, 3, 4, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NAKA et al. 20170046958 (hereinafter, “NAKA”) in view of Lo et al. US 9286520 B1 (hereinafter, Lo)
Regarding claim 2, NAKA discloses the information processing device according to claim 1, wherein; the input information includes a first object rectangular template (NAKA FIG. 6 corresponds to the first object rectangular template) used for object detection corresponding to the specific sensing data region, (NAKA FIG. 4 FIG. 6, [0037] 201b, item 201b corresponds to specific detection regions) 
In the object detection model, an object rectangular template corresponding to the first object rectangular template is extracted from object candidate rectangles indicating object candidates in the specific sensing data region as an object rectangular template to execute the object detection (FIG. 4 FIG. 6,  [0037] [0048]  the pedestrian 101 walk along a sidewalk. Pedestrian 101 which is determined as obstacle of the detection possibility determination object in the process S602, the detection possibility determining unit 60 extracts a combination of a vehicle and an obstacle. As clearly see in FIG. 6 obstacle 101 is in a rectangular template) 
NAKA discloses the invention of claim 2 above except a second object rectangular template used for object detection corresponding to an area other than the specific sensing data region; and an object rectangular template corresponding to the second object rectangular template is extracted from object candidate rectangles indicating object candidates in the area other than the specific sensing data region as an object rectangular template to execute the object detection
In a related field of endeavor, Lo teaches a second object rectangular template used for object detection corresponding to an area other than the specific sensing data region (Lo Col 14, lines 15-17 The template illustrated in FIG. 6A includes three rectangles. The template of FIG. 6A corresponds to a second rectangular template); and an object rectangular template corresponding to the second object rectangular template is extracted from object candidate rectangles indicating object candidates in the area other than the specific sensing data region as an object rectangular template to execute the object detection (Lo Col 14, lines 15-17 The template illustrated in FIG. 6A includes three rectangles 602, 604, and 606 applied to the bright object 412 (i.e., a candidate road flare). The rectangular template 604 indicates an object candidates, 412, which is located in different area other than the specific sensing data, is extracted from a group of rectangles) 

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine NAKA object detection system with Lo’s object detection system in area other than specific region using general rectangular template taught by Lo (Lo Col 14, lines 15-17). The advantages of combining are the detection system only process the specific input information which in turn reduce large amount of calculation and enhance object detection performance. 

Therefore, it would have been obvious to combine NAKA with Lo to obtain the invention as specified in claim 2. 

Regarding claim 3, the combination of NAKA and Lo teaches its base claim. The combination further teaches the similarity determination information processing device according to claim 2, wherein the first object rectangular template is set according to an attribute of the specific sensing data region (NAKA FIG. 4 FIG. 6 201b corresponds to the first object rectangular template, item 201b corresponds to specific detection regions. As FIG. 6 shows the first rectangular template features based on the specific detection region 201b) 
Regarding claim 4, the combination of NAKA and Lo teaches its base claim. The combination further teaches the similarity determination information processing device according to claim 2, wherein distance information of the sensing data is obtained (NAKA FIG. 2 [0012] An obstacle detecting unit 20 grasps an obstacle information obtained from an external sensor 21 which detect a relative position and a relative speed of the obstacle with respective to the vehicle, a size or a kind of the obstacle and a size of the first object rectangular template or the second object rectangular template is set according to the distance information obtained.
(NAKA [0067] [0068] A predetermined region setting unit 93 sets a predetermined region including a location Such as a cross-walk. Presence of an obstacle present in the predetermined region 600)


Regarding claim 10, the combination of NAKA and Lo teaches its base claim. The combination further teaches the similarity determination information processing device according to claim 3, wherein; the map information includes information indicating a geographical attribute; and an attribute of specific sensing data region is the geographical attribute (NAKA [0027] Map information includes feature information which represent an arrangement, a height, a size and the like of a feature object such as a guardrail, a wall, an electric pole, a sign, a row of tress, a building, and the like which are installed on the road or at the periphery of the road. Feature object correspond to geographic attribute). 

Regarding claim 12, the combination of NAKA and Lo teaches its base claim. The combination further teaches the similarity determination information processing device according to claim 2, each of the first object rectangular template and the second object rectangular template has a predetermined size which is set in advance (NAKA [0067] [0068] A predetermined region setting unit 93 sets a predetermined region including a location Such as a cross-walk. presence of an obstacle present in the predetermined region 600); and 
Obtain distance information on the sensing data (NAKA FIG. 2 [0012] An obstacle detecting unit 20 grasps an obstacle information obtained from an external sensor 21, which is mounted in the vehicle, such as a millimeter wave radar 22 and a stereo camera 23 which detect a relative position and a relative speed of the obstacle with respective to the vehicle, a size or a kind of the obstacle, and the like); and change the predetermined size of the first object rectangular template and the predetermined size of the second object rectangular template according to the distance information which has been obtained, without changing an aspect ratio (NAKA [0067] obstacle information, which is acquired by the obstacle detecting unit 20 of the obstacle information-managing device 10 with the external sensor that is mounted in the host vehicle, may also be information pertaining to an obstacle that is present in the predetermined region that is set by the predetermined region setting unit 93. Specification page 29, setting of the size refers to changing of the size without changing aspect ratio).

Regarding claim 13, the combination of NAKA and Lo teaches its base claim. The combination further teaches the similarity determination information processing device according to claim 2, wherein the first object rectangular template and the second object rectangular template are determined according to a road where the vehicle travels (NAKA FIG. 6 and Lo FIG. 4)


11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NAKA et al. 20170046958 (hereinafter, “NAKA”) in view of Lo et al. US 9286520 B1 (hereinafter, Lo) in further view of KARABED et al. US 20180118130 (hereinafter, KARABED).

Regarding claim 9, the combination of NAKA and Lo teaches its base claim. The combination further teaches the similarity determination information processing device according to claim 2, when determining that the specific sensing data region is included in the sensing data,  determine the input information (KARABED [0006] First camera 46 (Fig. 2A) captures an image of an external view (Fig. 2C, view 70) which includes the first object rectangular template (KARABED [0006] View 70 (FIG. 2C) contains a region of special interest (ROSI) 85 (or Fig. 1A, ROSI 30). ROGI region corresponds to first object rectangular template) and the second object rectangular template (KARABED [0006] View 70 (Fig. 2C) contains a region of general interest (ROGI) 80 (or Fig. 1A, ROGI 20). ROGI region corresponds to second object rectangular template. The display can display ROSI region in view 70 ([0007] Fig. 1A Fig. 2C, “one might display the ROGI 80 on the monitor 50”) in which the displayed Figs. 1A and 2C), or display the ROSI region only ([0004] Fig. 1B; “a display 35 that shows the ROSI 30”)); and 
	When determining that the specific sensing data region is not included in the sensing data, determine the input information which includes only the second object rectangular template out of the first object rectangular template and the second object rectangular template (The ROGI region that includes the ROSI region is displayed (Figs. 1A and 2C) and defined in the view 70 by the system already in this situation. Obviously, when there is no ROSI region is within the ROGI region, the display can only display the ROGI region (Fig. 1A). In this case, only the ROGI region (ROGI corresponds to second object rectangular template) is defined.

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over NAKA et al. 20170046958 (hereinafter, “NAKA”) in view of Lo et al. US 9286520 B1 (hereinafter, Lo) in further view of AVERBUCH et al. US 20160223343 (hereinafter, AVERBUCH). 

Regarding claim 11, the combination of NAKA and Lo teaches its base claim. The combination further teaches the similarity determination information processing device according to claim 10, 
NAKA and Lo disclose the invention of claim 11 but explicitly failed to teach the map information includes one of a road, a sidewalk, a park, and private property. In the same field of endeavor AVERBUCH teaches the map information includes one of a road, a sidewalk, a park, and private property ([0058] [0060] [0062] map generate POIs (Point Of Interest) or feature data can include one or more navigation related  attributes as well as POI such as but not limited to: sidewalks, lane, roadways, presence of other vehicle, trees, pothole, building, park, parking area, stores, stations, offices, hotels, museums, etc.)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate map information features that includes many geographical attributes including road, park, sidewalk and house taught by AVERBUCH (AVERBUCH ([0058] [0060] [0062]) to NAKA and Lo.
The suggestion/motivation for doing so would have been to allow user of NAKA/Lo to have a map information system that cover a wide range of potential region of interest so that the object detection unit will have input information that includes all area of interest.  

The first object rectangular template includes an object rectangular template used for object detection corresponding to the one of the road, the sidewalk, the park, and the private property (NAKA FIG. 4 FIG. 6, [0037] [0048] the pedestrian 101 walk along a sidewalk. Guardrail is a part of the sidewalk and as clearly see in FIG. 6 guardrail 120 is in a rectangular template and correspond to an object rectangular template); 

the second object rectangular template includes an object rectangular template used for object detection corresponding to each of the road, the sidewalk, the park, and the private property (Lo Col 14, lines 15-17 the template illustrated in FIG. 6A includes three rectangles 602, 604, and 606. The rectangular 

13.	Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over NAKA et al. US 20170046958 A1 (hereinafter, “NAKA”) in view of Sugai et al. US 20100128983 A1 (hereinafter, Sugai).

Regarding claim 5, NAKA disclose information processing device according to claim 1, 
except that input information includes an image in which a resolution in a region other than the specific sensing region is lower than a resolution in the specific sensing data region, the image being based on the sensing image. In a related field of endeavor, Sugai teaches:
An information processing device according to claim 1, wherein the optical sensor includes an image sensor, the sensing data includes a sensing image which is an image obtained from the image sensor, and the input information includes an image in which a resolution in a region other than the specific sensing region is lower than a resolution in the specific sensing data region, the image being based on the sensing image (Sugai teaches [0021] The block diagram of Fig. 1 illustrating a hardware configuration of an image system, example a monitoring camera. It further explained, an imaging device 101 is a CCD or MOS type sensor or the like which images a monitoring region. [0035] the present embodiment is characterized by performing readout in the respective regions so that the resolution A is smaller than the resolution B1, or the resolution B2 is smaller than the resolution C. As the resolution of the partial image, the optimal resolution can be automatically set in accordance with the position of the partial image selecting region which is selected… the readout data amount can be reduced.
NAKA and Sugai are in the same field of image processing (abstracts). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to incorporate a method of performing readout in the respective regions so that the resolution A is smaller than the resolution B, or the resolution B is smaller than the resolution C in doing so reduce the readout data amount of a pick-up image taught by Sugai (Sugai [0035]) into NAKA.
The suggestion/motivation for doing so would have been to allow user of NAKA to modify the known obstacle detecting method to detect region of low resolution images as a result reduce a data amount pick-up image taught by Sugai.
Therefore, it would have been obvious to combine NAKA with Sugai to obtain the invention as specified in claim 5. 

Regarding claim 6, NAKA disclose  information processing device according to claim 1 except that the input information includes a combined image of an image of the specific sensing data region cut out from the sensing image and a whole image which includes both the specific sensing data region and a region other than the specific sensing data region, the combined image being based on the sensing image, and the whole image has a resolution lower than a resolution of an image of the specific sensing data region. 

 wherein the optical sensor includes an image sensor, the sensing data includes a sensing image which is an image obtained from the image sensor, the input information includes a combined image of an image of the specific sensing data region cut out from the sensing image and a whole image which includes both the specific sensing data region and a region other than the specific sensing data region, the combined image being based on the sensing image, and the whole image has a resolution lower than a resolution of an image of the specific sensing data region (Sugai teaches [0021] and Fig. 1 The block diagram of Fig. 1 illustrating a hardware configuration of an image system, example a monitoring camera. It further explained, an imaging device 101 is a CCD or MOS type sensor or the like which images a monitoring region. [0021] and Fig. 1 A whole image read out unit 104 images a whole monitoring region in a low resolution. A partial image region selecting unit 105 selects a partial image region in an optional size as a marked region. A partial image resolution setting unit 106 sets a resolution of the partial image region selected in the partial image region selecting unit 105).
NAKA and Sugai are in the same field of image processing (Abstracts). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified NAKA to incorporate a method of performing readout whole images which has a lower resolution than the partial image region in the pre-processing steps of object detection process taught by Sugai (Sugai [0021]) into NAKA.

Therefore, it would have been obvious to combine NAKA with Sugai to obtain the invention as specified in claim 6. 

Examiner’s note
14.	Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571) 272 – 4590 (email: Henock.Shebru@uspto.gov).
Conclusion
15. THIS ACTION IS MADE FINAL. See MPEP § 706.076). Applicant is reminded
of the extension of time policy as set forth in 37 CFR 1 .1 36(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1 .1 36(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOCK BERHANU SHEBRU whose telephone number is (571)272-4590.  The examiner can normally be reached on Monday-Fridays 8:00 AM - 4:30 PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENOCK BERHANU SHEBRU/Examiner, Art Unit 2666                     
		/KIM Y VU/                      Supervisory Patent Examiner, Art Unit 2666